Citation Nr: 1047935	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  08-34 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether a June 21, 1989 letter from Dr. J.P. is an unadjudicated 
informal claim for a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to November 
1974.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2007rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.


FINDINGS OF FACT

1.  In June 1987, the Veteran filed a claim for increased 
disability compensation for his service connected acquired 
psychiatric disability based on unemployability; this is the 
Veteran's sole service connected disability and, at that time, it 
was assigned a 70 percent disability rating.

2.  In an August 1987 rating decision, the RO denied the 
Veteran's increased rating claim based on individual 
unemployability; the Veteran appealed, and the case was sent to 
the Board in October 1991.  

3.  In August 1989, while the case was on appeal to the Board, 
the Veteran submitted a statement from Dr. J.P. dated June 21, 
1989 in which the doctor concluded that the Veteran was unable to 
work due to his acquired psychiatric disability.  This evidence 
was considered by the RO, as noted in its December 1989 
supplemental statement of the case.

4.  In March 1992, while the claim was at the Board, the RO 
granted a total (100%) disability rating for the Veteran's 
service connection acquired psychiatric disability, effective 
November 21, 1991.  The Veteran was informed of this 
determination and his appellate rights in April 1992.  

5.  The Board remanded his claim for additional development in 
June 1992.

6.  In July 1993, the Veteran withdrew his pending appeal before 
the Board, expressing satisfaction with his current benefits.



CONCLUSIONS OF LAW

1.  The March 1992 rating decision that granted a total 
disability rating for the Veteran's acquired psychiatric 
disability and assigned an effective date of November 21, 1991 is 
final.  38 U.S.C.A. §§ 5107(a), 5110 (a) (West 2002 & Supp. 
2009); 38 C.F.R. § 157, 3.160, 3.400 (2010). 

2.  The letter from Dr. J.P. dated June 21, 1989 is not an 
unadjudicated informal claim for TDIU.  38 C.F.R. § 3.157 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Informal Claims

As an initial matter, the Board finds the complex procedural 
history of this case mandates some clarification.

The Veteran filed a claim for a 100 percent evaluation for 
depressive neurosis in October 1985.  His claim was denied, he 
appealed, and filed a substantive appeal in February 1986.  By 
rating action in October 1986, in addition to a temporary total 
rating, the 50 percent evaluation for depressive neurosis was 
increased to 70 percent, effective in October 1985.  

In November 1986, the Veteran was informed of the increased 
rating, advised that the benefits sought had been granted and 
that no further action would be taken on his appeal unless he 
expressed further dissatisfaction.  

In June 1987, the Veteran filed VA form 21-8940, an application 
for increased compensation based on unemployability.  The August 
1987 rating action denied a 100 percent evaluation, on either the 
rating schedule or individual unemployability.  

A June 21, 1989 letter from Dr. J.P. reported that the Veteran 
had problems with anxiety, nervousness, panic type attacks and 
depressive symptoms.  The physician expressed his opinion that 
the claimant suffered from severe, chronic depression and that 
the claimant could not function in a "regular type job," "due 
to his severe emotional depressive situation."  The physician 
further indicated that he thought the claimant was "seriously, 
if not totally" disabled due to his "depressive problems."

A September 1990 letter from Dr. J.P. is similar in substance to 
his prior submissions with regard to the appellant's psychiatric 
status.  The physician again opined that the claimant was 
"severely disabled" due to chronic depression and severe 
anxiety.

A supplemental statement of the case (SSOC) was issued in 
December 1989, and June 1990.  The December 1989 supplemental 
statement of the case acknowledges the receipt of Dr. J.P.'s June 
1989 letter.  An appeal was subsequently filed, and by rating 
action in March 1992, a 100 percent evaluation was assigned for 
depressive neurosis, effective from November 21, 1991.  The RO 
noted that "the Veteran does not appear to be gainfully 
employable with severe psychosocial impairment and poor adaptive 
functioning ability."  The date identified by the RO as the 
effective date of the award was the date a period of private 
hospitalization commenced.  The Veteran was notified of the award 
and his appellate rights in April 1992.  

Meanwhile, the Board in June 1992, unaware of the award of a 100 
percent rating for the depressive neurosis, remanded the 
Veteran's case for additional development.  

In July 1993, the Veteran, in VAF 21-4138 dated in July 1993, 
stated that he wished to withdraw the appeal from the June 1992 
Board remand, and that "I am satisfied with the benefits I 
currently draw."

The Veteran, through counsel, has argued that the June 1989 
letter from Dr. J.P. constituted an informal claim for a total 
disability rating based on individual unemployability (TDIU) on 
an extraschedular basis prior to November 1991 that was never 
adjudicated.  He asserts that the March 1992 RO decision that 
granted a 100 percent disability rating for his acquired 
psychiatric disability only resolved his increased rating claim 
and did not address a separate claim for TDIU and that when he 
withdrew his appeal to the Board in July 1993, he only withdrew 
the issue of an increased disability rating for his acquired 
psychiatric disability, leaving the issue of entitlement to TDIU 
pending.  

Under 38 C.F.R. § 3.157(b), once a formal claim for pension or 
compensation has been allowed or a formal claim for compensation 
disallowed for the reason that the service- connected disability 
is not compensation in degree, receipt of one of the following 
will be accepted as an informal claim for increased benefits or 
an informal claim to reopen: a report of examination or 
hospitalization by Department of Veterans Affairs or uniformed 
services; evidence from a private physician or layman; or 
examination reports, clinical records, and transcripts of records 
received from State, county, municipal, recognized private 
institutions, or other Government hospitals.  See 38 C.F.R. § 
3.157(b)(1-3).

A claim for benefits remains pending until it is finally 
adjudicated.  See Adams v. Shinseki, 568 F.3d 956, 960 (Fed. Cir. 
2009); 38 C.F.R. § 3.160(c) (2010).  

However, the Board finds that the June 21, 1989 letter from Dr. 
J.P. was not an informal claim for TDIU for the reasons detailed 
below.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that a request for TDIU, whether expressly raised 
by a Veteran or reasonably raised by the record, is not a 
separate claim for benefits, but rather involves an attempt to 
obtain an appropriate rating for a disability or disabilities, 
either as part of the initial adjudication of a claim, or, as 
part of a claim for increased compensation.  Rice v. Shinseki, 22 
Vet. App. 447, 453-54 (2009).  Thus, the Veteran's June 1987 
claim for an increased disability rating based on unemployability 
involved not only an increased rating claim, but also a claim for 
TDIU, which was pending in June 1989 when the Veteran has alleged 
he submitted an informal claim for TDIU.  

The Board finds that it is more accurate to characterize this 
June 1989 letter from Dr. J.P. as evidence submitted in support 
of the Veteran's pending claim, rather than as a separate 
informal claim.

The Board notes that the August 1987 RO decision (which denied a 
disability rating in excess of 70 percent) made a specific 
finding that the Veteran was not rendered unemployable due to his 
service connection acquired psychiatric disability.  
Additionally, the March 1992 rating decision which granted a 
total disability rating for the Veteran's acquired psychiatric 
disability concluded that "the Veteran does not appear to be 
gainfully employable with severe psychosocial impairment and poor 
adaptive functioning ability."  Thus, the Veteran's assertions 
to the contrary, the issue of unemployability was clearly 
addressed by the RO in its decisions, as part of its 
determination of the appropriate evaluation for the Veteran's 
acquired psychiatric disability.  

While the Veteran points to the absence of specific findings 
concerning unemployability or mention of the June 1989 letter in 
individual statements of the case, supplemental statements of the 
case, and rating decisions as proof that a claim for TDIU was not 
adjudicated, the Board finds that it is important to view these 
documents within the context of an ongoing adjudicative process 
in which the severity of the Veteran's service connected acquired 
psychiatric disability was being continually re-evaluated.  The 
Board notes that over the course of the appeal, the Veteran's 
disability rating for his acquired psychiatric disability was 
decreased to 50 percent disabling during a period of remission, 
then increased to 100 percent after his symptoms worsened to the 
point he was hospitalized, and then decreased again to 50 percent 
when following treatment, his symptoms temporarily improved to 
the extent that evaluating mental health professionals determined 
that he was capable of employment.  The Veteran's disability 
rating was later increased when his condition again deteriorated.  

Additionally, even if the Board were to concede that the June 
1989 letter was an informal claim for TDIU and that the March 
1992 RO decision did not expressly address the issue of TDIU, 
that does not mean that the June 1989 informal claim was not 
finally adjudicated.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that that the implicit 
denial rule (under which a claim is deemed denied even if VA does 
not expressly address the claim in its decision on a related or 
subsequent identical claim) is applicable to informal, as well as 
formal, pending claims.  Munro v. Shinseki, 616 F.3d 1293, 1297 
(Fed. Cir. 2010).

In Munro, the Federal Circuit noted that while multiple visits to 
VA medical facilities could result in multiple informal claims 
under 38 C.F.R. § 3.157, "[i]t is not necessary for the VA to 
address every one of these informal claims separately, nor is it 
reasonable to expect them to do so, particularly where the claims 
relate to the same service-connected disability.  The failure to 
mention every pending informal claim in a VA decision does not 
preserve those claims." Id. at 1300.  

The reasoning in Munro appears to completely undermine the 
Veteran's attorney's argument in this case. 

Thus, the Board finds that the March 1992 RO decision which 
assigned a total (100 percent) disability rating for the 
Veteran's acquired psychiatric disability effective November 21, 
1991 constituted an implicit, if not explicit decision on both 
the Veteran's increased rating claim and any pending formal or 
informal claims for TDIU, including any pending claim for a grant 
of TDIU prior to November 21, 1991.  The RO noted in that 
decision that "the Veteran does not appear to be gainfully 
employable with severe psychosocial impairment and poor adaptive 
functioning ability."  Thus, this decision can be reasonably 
understood as addressing both the Veteran's increased rating and 
TDIU claims.  Furthermore, the Board notes that the March 1992 
decision granted the Veteran a total (100 percent) disability 
rating, the highest rating possible.  

Finally, the Board finds that the Veteran's July 1993 statement 
withdrawing his appeal to the Board which states "I am satisfied 
with the benefits I currently draw" constitutes a withdrawal of 
any and all claims before the VA, including any formal or 
informal claims for TDIU.  The Veteran's does not limit his 
withdrawal to only certain issues, but rather expresses general 
satisfaction with his current benefits, which would include the 
effective date of those benefits (unless otherwise   

Thus, in conclusion, the Board finds that even if the June 1989 
letter from Dr. J.P. was an informal claim for TDIU, this claim 
was finally adjudicated by the RO in March 1992 and the Veteran 
clearly withdrew his appeal of that decision.  Accordingly, the 
March 1992 decision is final.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  

Here, the Veteran was informed of the VA and the Veteran's 
respective duties for obtaining evidence, as well as how VA 
assigns disability ratings and effective dates, in an October 
2006 letter; however, the Veteran was not provided any 
information on what constitutes an informal claim.  

The Board observes that the Federal Circuit had held previously 
that any error in VCAA notice should be presumed prejudicial and 
VA must bear the burden of proving that such an error did not 
cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  The 
Supreme Court recently reversed the Federal Circuit's decision in 
Sanders, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2) 
which provides that, in conducting review of decision of the 
Board, a court shall take due account of the rule of prejudicial 
error.  The Supreme Court essentially held in Sanders that - 
except in cases where VA has failed to meet the first requirement 
of 38 C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim - 
(1) the burden of proving harmful error must rest with the party 
raising the issue; (2) the Federal Circuit's presumption of 
prejudicial error in Sanders imposed an unreasonable evidentiary 
burden upon VA and encouraged abuse of the judicial process; and 
(3) determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).  

Here, the Veteran has not contended that any prejudicial notice 
error occurred in this case, and the Board finds that even though 
notice in this case was inadequate, the Veteran (and clearly his 
attorney) was clearly aware of the relevant regulations relating 
to informal claims, as evidenced by his citations to those 
regulations in submissions to VA.  Thus, as the Veteran was 
clearly aware of the relevant law in this case, any notice error 
was harmless.  

Accordingly, in light of the Supreme Court's recent decision in 
Sanders, the Board finds that any failure to satisfy the duty to 
notify is not prejudicial.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009).

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as 
well as VA and private treatment records.  It appears that all 
records necessary to adjudicate the case have been associated 
with the Veteran's claim folder.  

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


